Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022, has been entered.
 
Status of Claims
Claims 1-16 and 32-35 were previously pending and subject to a Final Office Action having a notification date of June 2, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment (“Amendment”) and the RCE on September 2, 2022, amending claims 1, 3, 8, 10, 14, and 32-35.
The present non-final Office Action addresses pending claims 1-16 and 32-35 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive.  These rejections are therefore maintained as set forth below:
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
On the top half of page 10 of the Amendment, Applicant takes the position that “the Office Action does not distinguish between the “goal” and the “disease protocol” of previously-pending claim 1, as the Examiner noted that he had interpreted the “goal” to be the purpose of the protocol, curing the disease.”  The Examiner disagrees that the Office Action conflated the “goal” and the “disease protocol” of previously-pending claim 1 and notes that at least [0098] of Soyao discloses how the health quests (protocols) have goals which are separate from the health quests/protocols.
Continuing on page 10 and into the top half of page 11 of the Amendment, Applicant appears to be asserting that Soyao does not disclose “determining, from the one or more protocols for disease management, a disease protocol for managing the patient’s disease, wherein the disease protocol defines steps for treating the patient’s disease.”  The Examiner disagrees because [0093] and [0128] discuss matching widgets to health conditions/diseases of patients while [0092] discusses how widgets can be configured to present tasks/steps applicable to (for managing) a particular health condition/disease (e.g., Alzheimer’s).
Applicant then appears to take the position that Soyao does not disclose “determining one or more goals that would advance management of the patient’s disease in accordance with the disease protocol for the patient’s disease.”  The Examiner again disagrees.  Paragraph [0098] discusses how a patient can fulfill specific goals of the health quests (e.g., such as in relation to weight, nutrition intake, exercise, etc. per [0115]) while [0084] discusses how the widgets can instruct a patient to perform tasks such as a set of actions/health quest (“protocol(s)”) to be performed over time by a patient to achieve specific health/wellness outcomes (goals).  Accordingly, by fulfilling/achieving these goals, management of the patient’s disease in accordance with the disease protocol (the steps/widgets of the health quest) is “advanced” (e.g., furthered, alleviated, addressed, etc.).
At the bottom of page 10 into the top of page 11 of the Amendment, Applicant appears to assert that Soyao does not disclose “selecting a goal of the one or more goals for the patient to manage the disease, wherein the selecting of the goal comprises selecting the goal for the patient from among the one or more goals based on the updated information database and the disease protocol for managing the disease.”  The Examiner disagrees.  As noted above per [0098], [0115], and [0084], the health quests/disease protocol are associated with goals that advance management of the patient’s disease while the health quests/disease protocol can be selected for patients based on their underlying disease as noted above per [0093], [0128], and [0092].  Accordingly, by selecting the health quests/disease protocol, one or more goals of the health quests/disease protocol are also selected based on the health quests/disease protocol.  In other words, selecting of the health quests/disease protocol thereby selects the goals based on the health quests/disease protocol.  Furthermore, as the health quests/disease protocol is selected based on patient characteristics per [0093] and [0128] which are in the updated “information database” of the platform 14 as noted above, then selecting the health quests/disease protocol selects the goal based on the updated information database.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 15-18 of the Amendment, Applicant takes the position that Example 46 of the October 2019 USPTO patent-eligibility examples demonstrates patent eligibility of the present claims because each of the pending claims is directed to a “practical application” similar to claim 3 in Example 46.  Specifically, Applicant asserts that the present limitations directed to determining protocols for disease management, selecting goals to advance disease management based on updated information and the disease protocol, and selecting content based on patient feedback improves outcomes for patients with the disease which is a “practical application.”
However, it is important to note that the judicial exception alone cannot provide the improvement.  Instead, the improvement can be provided by one or more additional elements (as in Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) or by the additional element(s) in combination with the recited judicial exception (See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).
In the present case, the above limitations asserted by Applicant as providing a “practical application” are the limitations directed to the abstract idea itself which does not provide a practical application.
Furthermore, as noted at page 40 of the October 2019 USPTO patent-eligibility examples, “step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis.”  In other words, the results of the mental process step of analyzing the animal-specific information to identify the animal and determining whether the animal is exhibiting an aberrant behavior are used to automatically operate a sorting gate to route the animal into a holding pen when the analysis results indicate that the animal is exhibiting an aberrant behavior and/or to allow the animal to pass freely through the sorting gate when the analysis results indicate that the animal is not exhibiting an aberrant behavior.
	In contrast, the disease management goal and content items that are determined/selected as a result of mental processes in the present claims are merely displayed on the interactive interface which just amounts to using a computer or other machinery as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  Stated differently, the results of the mental/analytic processes are not used in any particular or meaningful way amounting to a “practical application” of the at least one abstract idea.  
	Accordingly, the pending claims are not similar to claim 3 of Example 46.
	The 35 USC 101 rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/904,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 32-35 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 and 32 are directed to a system (i.e., a machine) while claims 8-16 and 33-35 are directed to a method (i.e., a process).  Accordingly, claims 1-16 and 32-35 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for disease management, the system comprising: 
an information database comprising at least one of measured disease management data and inputted disease management data; 
a content database comprising content items related to recommended lifestyle choices and one or more protocols for disease management; 
an interactive interface configured to display and receive the inputted management data; and 
a memory having instructions that when run on a processor will cause the processor to  perform a method comprising: 
	determining a disease of a patient;
	determining, from the one or more protocols for disease management, a disease protocol for managing the patient’s disease, wherein the disease protocol defines steps for treating the patient’s disease;
receiving the measured disease management data and the inputted disease management data to update the information database;
determining one or more goals that would advance management of the patient’s disease in accordance with the disease protocol for the patient’s disease;
selecting a goal of the one or more goals for the patient to manage the disease, wherein the selecting of the goal comprises selecting the goal for the patient from among the one or more goals based on the updated information database and the disease protocol for managing the disease;
displaying, on the interactive interface, the goal selected for the patient and a prompt for feedback about the goal;
selecting one or more content items from the content database based on at least the goal, the feedback received via the interactive interface, and the updated information database; and 
displaying the selected one or more content items on the interactive interface.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because such limitations amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a doctor or other medical professional could practically in their mind determine a disease of a patient (e.g., diabetes) such as via reviewing the patient’s EMR, determine a protocol of steps for treating the disease (e.g., a particular diet and schedule), determine and select a “goal” for the patient that would advance management of the disease in accordance with the protocol (e.g., target weight, maintain glucose levels in particular ranges, etc.) based on updated information (e.g., in relation to weight, symptoms, etc.) and the disease protocol, and select content items (e.g., informational brochures, websites, etc.) based on the goal, feedback, and the updated information to manage the disease.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 13, 14, 15, 32, 33, and 35 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 6, 15, and 35, these claims call for determining a new/revised patient goal based on tracking a past goal based on the information and the one or more protocols which can be practically performed in the human mind with pen and paper (“mental processes”).
-In relation to claim 13, this claim calls for initiating the goal and prompting the user to enter goal tracking information which relates to managing human behavior/interactions between people (“certain methods of organizing human activity”).
-In relation to claim 14, this claim calls for selecting additional content items which can be practically performed in the human mind with pen and paper (“mental processes”).
In relation to claims 32 and 33, these claims call for requesting the user to provide patient goal inputs which further relates to managing human behavior/interactions between people (“certain methods of organizing human activity”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):



A system for disease management, the system comprising: 
an information database comprising at least one of measured disease management data and inputted disease management data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a content database comprising content items related to recommended lifestyle choices and one or more protocols for disease management (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
an interactive interface configured to display and receive the inputted management data (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory having instructions that when run on a processor will cause the processor to perform a method (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
	determining a disease of a patient;
	determining, from the one or more protocols for disease management, a disease protocol for managing the patient’s disease, wherein the disease protocol defines steps for treating the patient’s disease;
receiving the measured disease management data and the inputted disease management data (extra-solution activity as noted below, see MPEP § 2106.05(g)) to update the information database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
determining one or more goals that would advance management of the patient’s disease in accordance with the disease protocol for the patient’s disease;
selecting a goal of the one or more goals for the patient to manage the disease, wherein the selecting of the goal comprises selecting the goal for the patient from among the one or more goals based on the updated information database and the disease protocol for managing the disease;
displaying, on the interactive interface, the goal selected for the patient and a prompt for feedback about the goal (using computers or machinery as mere tools to perform the abstract idea as noted below and/or reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f));
selecting one or more content items from the content database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) based on at least the goal, the feedback received via the interactive interface, and the updated information database; and 
displaying the selected one or more content items on the interactive interface (using computers or machinery as mere tools to perform the abstract idea as noted below and/or reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the databases, the interactive interface, the memory, the processor, updating the database, displaying the goal with a goal feedback prompt on the interactive interface, and displaying the content on the interactive interface, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools to perform the above-noted at least one abstract idea and/or reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving the measured disease management data and the inputted disease management data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 8 and 34 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 8 and 34 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 9: These claims recite how the patient is diabetic and the disease is determined to be diabetes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 3 and 10: These claims recite various types of goals (e.g., physical activity, diet, data logging) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 4, 5, 11, and 12: These claims recite how the patient data is obtained from various different types of patient monitoring devices and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 7 and 16: This claim recites a chatbot for receiving the patient data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 13: This claim calls for using the interactive user interface to prompt the patient which amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).  Furthermore, this claim calls for updating the information database which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g) and using a computer or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the databases, the interactive interface, the memory, the processor, updating the database, displaying the goal with a goal feedback prompt on the interactive interface, and displaying the content on the interactive interface, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools to perform the above-noted at least one abstract idea and/or reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, see MPEP § 2106.05(f).
Regarding the additional limitation directed to receiving the measured disease management data and the inputted disease management data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-16 and 32-35 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-14, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent No. 8,533,007 to Egami et al. (“Egami”):
Regarding claim 1, Soyao discloses a system for disease management (Figures 1-3 and [0079]-[0081] illustrate/discuss a system for analyzing patient data to generate insights and display quests with disease management goals per [0098], [0128] and Figure 11), the system comprising: 
an information database comprising at least one of measured disease management data ([0076]-[0077] discusses devices that detect/measure patient data and send the same to platform 14 which would then be stored in some “user database” of storage medium 380) and inputted disease management data ([0086], [0213], and [0214] discuss receiving and storing patient health data inputs (e.g., health characteristics) at platform 14 which would then be stored in the user database of storage medium 380); 
a content database comprising content items ([0081] and [0084] disclose how the system maintains a library (database) of widgets (“content items”)) related to recommended lifestyle choices ([0114], [0115], [0123], [0124], and [0198] discuss how the widgets can implement various health quests regarding educational/lifestyle/wellness information/resources) and one or more protocols for disease management ([0084] discusses how the widgets can instruct a patient to perform tasks such as a set of actions/health quest (“protocol(s)”) to be performed over time by a patient to achieve specific health/wellness outcomes); 
an interactive interface configured to display and receive the inputted management data (Figures 10-12 and 27-33 illustrate a user interface for displaying and receiving user input information into the system); and 
a memory having instructions ([0044] discloses a memory with instructions) that when run on a processor (processor 310 in Figure 3) will cause the processor to perform a method comprising: 
determining a disease of a patient ([0093] and [0128] discuss matching widgets to health conditions/diseases of patients which would thus requiring determining such health conditions/diseases);
	determining, from the one or more protocols for disease management, a disease protocol for managing the patient’s disease, wherein the disease protocol defines steps for treating the patient’s disease ([0093] and [0128] discuss matching widgets to health conditions/diseases of patients while [0092] discusses how widgets can be configured to present tasks/steps applicable to (for managing) a particular health condition/disease (e.g., Alzheimer’s));
receiving the measured disease management data and the inputted disease management data to update the information database (as the measured/sensed data of [0076]-[0077] and the inputted health data of [0086], [0213] and [0214] is inputted to the “information database” of the platform 14, the information database is updated);
determining one or more goals that would advance management of the patient’s disease in accordance with the disease protocol for the patient’s disease ([0098] discusses how a patient can fulfill specific goals of the health quests (e.g., such as in relation to weight, nutrition intake, exercise, etc. per [0115]) while [0084] discusses how the widgets can instruct a patient to perform tasks such as a set of actions/health quest (“protocol(s)”) to be performed over time by a patient to achieve specific health/wellness outcomes (goals); accordingly, by fulfilling/achieving these goals, management of the patient’s disease in accordance with the disease protocol (the steps/widgets of the health quest) is “advanced” (e.g., furthered, alleviated, addressed, etc.);
selecting a goal of the one or more goals for the patient to manage the disease, wherein the selecting of the goal comprises selecting the goal for the patient from among the one or more goals based on the updated information database and the disease protocol for managing the disease (as noted above per [0098], [0115], and [0084], the health quests/disease protocol are associated with goals that advance management of the patient’s disease; as also noted above per [0093], [0128], and [0092], the health quests/disease protocol can be selected for patients based on their underlying disease; accordingly, by selecting the health quests/disease protocol, one or more goals of the health quests/disease protocol are also selected based on the health quests/disease protocol; furthermore, also, as the health quests/disease protocol is selected based on patient characteristics per [0093] and [0128] which are in the updated “information database” of the platform 14 as noted above, then selecting the health quests/disease protocol selects the goal based on the updated information database);
displaying, on the interactive interface, the goal selected for the patient and a prompt for feedback about the goal  (Figure 11 illustrates weight, blood pressure, and blood sugar goals and asks the patient Sally how she is doing regarding her weight goal which is a “prompt for feedback about the goal”);
selecting one or more content items from the content database based on at least the goal ([0084] and [0128] discuss selecting widgets (content items) from a library database for the patient to perform based on the patient’s disease/characteristics with the aim of achieving specific health or wellness outcomes (goals); accordingly, the widgets/content items are selected based on such specific health/wellness outcomes/goals), ... , and the updated information database (as the disease protocol/health quest is selected based on patient characteristics per [0093] and [0128] which are in the updated “information database” of the platform 14 as noted above and the health quests are implemented in the widgets/content items per [0114], then the content items/widgets are selected based on the updated information database); and 
displaying the selected one or more content items on the interactive interface (Figure 27 and [0084]-[0085] illustrate/discuss a plurality of widgets).
While Soyao discloses ([0128]) how the health quests (which are implemented via the widgets/content items per [0084] and [0114]) can be selected based on the opinion of the patient, Soyao appears to be silent regarding the content items/widgets specifically being selected based on the feedback received via the interactive interface.
Nevertheless, Egami teaches (end of claim 10; column 5, lines 30-40; and column 6, lines 7-10) that it was known in the healthcare informatics art to present goal modules to a patient via a user interface, receive feedback from the patient via the interface regarding the presented goal modules (in response to a prompt per column 9, lines 24-26), and to select content for the patient based on the feedback which advantageously controls the flow of health-related content based the patient’s level of learning and comprehension ability thereby providing extended-term health management for chronic diseases and the like without corresponding increase in time commitment by medical personnel (column 1, lines 3-17, and column 3, lines 18-27, 37-39, and 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content items based on feedback via the user interface in response to a prompt for the feedback about the goal in the system of Soyao as taught by Egami to advantageously control the flow of health-related content based the patient’s level of learning and comprehension ability thereby providing extended-term health management for chronic diseases and the like without corresponding increase in time commitment by medical personnel and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Soyao/Egami combination discloses the system of Claim 1, further including wherein the patient is a diabetic patient and determining the disease of the patient comprises determining the disease to be diabetes (see [0135] and Fig.11 and Fig. 12 of Soyao, patient Sally Hills is a Type II Diabetes patient and is taking drug M for controlling her condition; accordingly, determining the disease of the patient per [0128] would include determining the disease to be diabetes).

Regarding claim 3, the Soyao/Egami combination discloses the system of Claim 1, further including wherein determining the one or more goals comprises selected the goal from a group consisting of: a physical activity based goal, a diet based goal, and a data logging based goal ([0092] and [0115] of Soyao disclose exercise and fitness goal, nutrition intake related goal; see Fig. 11 and [0132] of Soyao, patient’s goal is to monitor weight, blood pressure goal and blood sugar).

Regarding claim 4, the Soyao/Egami combination discloses the system of Claim 1, further including wherein receiving the measured disease management data comprises receiving data obtained from one or more patient monitoring devices (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as smart watches, sleep and fitness trackers, weight scales, blood pressure cuffs, pulse oximeters, etc.).

Regarding claim 5, the Soyao/Egami combination discloses the system of Claim 4, further including wherein receiving the data from the one or more patient monitoring devices comprises receiving the data from a device selected from a group consisting of: a smart diabetes monitor, a smart insulin pen, a smart insulin pump, and a fitness tracker (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as sleep and fitness trackers).

Claims 8, 9, and 10 are rejected in view of the Soyao/Egami combination as respectively discussed above in relation to claims 1, 2, and 3.

Regarding claim 11, the Soyao/Egami combination discloses the method of claim 8, further including wherein receiving the measured disease management data and the inputted disease management data comprises receiving, by the processor, at least one of the inputted disease management data from the interactive interface and the measured disease management data from one or more patient monitoring devices (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as sleep and fitness trackers).

Regarding claim 12, the Soyao/Egami combination discloses the method of claim 11, further including wherein receiving the measured disease management data from the one or more patient monitoring devices comprises receiving, by the processor, the measured disease management data from a device selected from a group consisting of: a smart diabetes monitor, a smart insulin pen, a smart insulin pump, and a fitness tracker (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as smart watches, sleep and fitness trackers, weight scales, blood pressure cuffs, pulse oximeters, etc.).

Regarding claim 13, the Soyao/Egami combination discloses the method of Claim 11, further including:
initiating, by the processor, the goal upon receipt of a confirmation of the goal (see [0171] of Soyao which discusses goal setting while Fig. 11 illustrates how the patient can confirm/create the quest which would confirm the goal); 
prompting, by the processor, with the interactive interface, entry of goal tracking information indicative of progress toward the goal (per [0098] of Soyao, patient 18 can fulfill specific goals by, for example, engaging in real-life actions, and/or recording his or her actions in application 100 through various types of data entry by the patient 18, including text, photo, video, etc.; also, Fig. 10 of Soyao shows how the patient can enter information on diet intake, weight, vitals and medication intake etc. to track their progress toward the goal (where the fields to be entered by the patient amount to “prompts”); also, Fig. 33 allows a user to track their weight); and 
updating, by the processor, the information database based on the goal tracking information (per [0140] and Fig. 17 of Soyao, an application may be used to generate report regarding the patient’s information and updating patient’s progress; also, [0235] of Soyao discusses how analytics module 350 of platform 14 (see Figure 3) tracks, visualizes and analyzes patient data to generate insights and updating patient’s information regarding factors that contributing to Patient adherence, Healthy eating, Exercise behaviors, Knowledge retention, Quality of communication, Symptom control etc.; still further, the data tracked by the analytics module 350 would be stored in the “information database” of the storage medium 380 of the platform 14 so as to update the information database by the processor).

Regarding claim 14, the Soyao/Egami combination discloses the method of Claim 13, further including:
selecting, by the processor, one or more additional content items from the content database based on at least the goal, the information database, and the goal tracking information ([0105] notes how various health quests (which are implemented in widgets/content items per [0114]) related to the same health-related goal can be presented to (and thus selected for) the patient; also, as the disease protocol/health quest is selected based on patient characteristics per [0093] and [0128] which are in the updated “information database” of the platform 14 as noted above and the health quests are implemented in the widgets/content items per [0114], then the content items are selected based on the updated information database; still further, [0138] notes how patient adherence to quests can be tracked and used by the platform 14 to drive quest selection (which correspond to selection of additional content items); and 
displaying, by the processor, the selected one or more additional content items on the interactive interface (as noted above per Figure 27 and [0085], the widgets are displayed).

Regarding claim 32, the Soyao/Egami combination discloses the system of Claim 1, further including wherein the method further comprises generating a notification for display on the interactive interface to request an input related to the goal using the interactive interface (per [0098] of Soyao, patient 18 can fulfill specific goals by, for example, engaging in real-life actions, and/or recording his or her actions in application 100 through various types of data entry by the patient 18, including text, photo, video, etc.; also, Fig. 10 of Soyao shows how the patient can enter information on diet intake, weight, vitals and medication intake etc. to track their progress toward the goal; also, the interface of Fig. 33 is a notification that allows a user to provide input related to their weight which would be related to the weight goal; still further, [0093], [0138], and [0161] all discuss how notifications can be presented regarding widgets to monitor adherence to quests, where certain widgets (e.g., Figs. 28-34) allow patients to provide input regarding their goal).

Claim 33 is rejected in view of the Soyao/Egami combination as discussed above in relation to claim 32.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent No. 8,533,007 to Egami et al. (“Egami”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2018/0060494 to Dias et al. (“Dias”):
Regarding claim 6, the Soyao/Egami combination discloses the system of Claim 1, further including ... a past goal related to improving disease management (past goal is related to improving disease management per [0128] of Soyao while [0098] discusses how a patient can fulfill specific goals of the health quests (e.g., such as in relation to weight, nutrition intake, exercise, etc. per [0115]) and [0084] discusses how the widgets can instruct a patient to perform tasks such as a set of actions/health quest (“protocol(s)”) to be performed over time by a patient to achieve specific health/wellness outcomes (goals) determined based on the information database (as the disease protocol/health quest is selected based on patient characteristics per [0093] and [0128] which are in the updated “information database” of the platform 14 as noted above, the goal is determined based on such updated information database) and the one or more protocols for disease management (as noted above per [0098], [0115], and [0084], the health quests/disease protocol are associated with goals that advance management of the patient’s disease; as also noted above per [0093], [0128], and [0092], the health quests/disease protocol can be selected for patients based on their underlying disease; accordingly, by selecting the health quests/disease protocol, one or more goals of the health quests/disease protocol are also selected based on the health quests/disease protocol).
However, the Soyao/Egami combination appears to be silent regarding wherein the method further comprising determining a new goal related to improving disease management based at least in part on tracking the past goal.
Nevertheless, Dias teaches ([0148]) that it was known in the healthcare informatics art for a care plan creation/update engine to monitor a patient’s adherence to a personalized care plan related to disease management ([0002]) (tracking a past goal related to improving disease management) and determine an alternate/new goal based on the patient’s progress towards an original goal of the care plan if the patient is not meeting the requirements of the original goal to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a new goal related to improving disease management based in part on tracking the past goal in the system of the Soyao/Egami combination as taught by Dias to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 15 is rejected in view of the Soyao/Egami/Dias combination as discussed above in relation to claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent No. 8,533,007 to Egami et al. (“Egami”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2016/0110502 to Bronson et al. (“Bronson”):
Regarding claim 7, the Soyao/Egami combination discloses the system of Claim 1, and further discloses wherein the method further comprises operating various user interfaces to receive the inputted disease management data (e.g., see Figures 16 and 28-34).
However, the Soyao/Egami combination appears to be silent regarding a chatbot configured to receive the inputted disease management data.
Nevertheless, Bronson teaches ([0011] and [0040]) that it was known in the healthcare informatics art to obtain data from a patient via a patient specific questions from a chatbot to advantageously assist the patient in managing behavior for optimal disease treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chatbot for receiving the inputted disease management data in the Soyao/Egami combination as taught by Bronson to advantageously assist the patient in managing behavior for optimal disease treatment and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 16 is rejected in view of the Soyao/Egami/Bronson combination as discussed above in relation to claim 7.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent No. 8,533,007 to Egami et al. (“Egami”) and U.S. Patent App. Pub. No. 2018/0060494 to Dias et al. (“Dias”):
Regarding claim 34, Soyao discloses a method for disease management (Figures 1-3 and [0079]-[0081] illustrate/discuss analyzing patient data to generate insights and display quests with disease management goals per [0098], [0128] and Figure 11), the method comprising: 
determining, by a processor (processor 310 in Figure 3), a disease of a patient ([0093] and [0128] discuss matching widgets to health conditions/diseases of patients which would thus requiring determining such health conditions/diseases); 
determining, by the processor, from one or more protocols for disease management, a disease protocol for managing the patient's disease, wherein the disease protocol defines steps for treating the patient's disease ([0093] and [0128] discuss matching widgets to health conditions/diseases of patients while [0092] discusses how widgets can be configured to present tasks/steps applicable to (for managing) a particular health condition/disease (e.g., Alzheimer’s)); 
receiving, by the processor, measured disease management data ([0076]-[0077] discusses devices that detect/measure patient data and send the same to platform 14) and inputted disease management data ([0086], [0213], and [0214] discuss receiving and storing patient health data inputs (e.g., health characteristics) at platform 14 which would then be stored in the user database of storage medium 380); 
determining, by the processor, one or more goals that would advance management of the patient’s disease in accordance with the disease protocol for the patient’s disease ([0098] discusses how a patient can fulfill specific goals of the health quests (e.g., such as in relation to weight, nutrition intake, exercise, etc. per [0115]) while [0084] discusses how the widgets can instruct a patient to perform tasks such as a set of actions/health quest (“protocol(s)”) to be performed over time by a patient to achieve specific health/wellness outcomes (goals); accordingly, by fulfilling/achieving these goals, management of the patient’s disease in accordance with the disease protocol (the steps/widgets of the health quest) is “advanced” (e.g., furthered, alleviated, addressed, etc.);
selecting, an initial goal of the one or more goals for the patient to manage the disease, wherein the selecting of the initial goal comprises selecting the initial goal for the patient from among the one or more goals based on the measured disease management data, the inputted disease management data, and the disease protocol for managing the disease (as noted above per [0098], [0115], and [0084], the health quests/disease protocol are associated with goals that advance management of the patient’s disease; as also noted above per [0093], [0128], and [0092], the health quests/disease protocol can be selected for patients based on their underlying disease; accordingly, by selecting the health quests/disease protocol, one or more “initial” goals of the health quests/disease protocol are also selected based on the health quests/disease protocol; also, as the health quests/disease protocol is selected based on patient characteristics per [0093] and [0128] which includes the measured disease management data per  [0076]-[0077] and inputted disease management data per [0086], [0213], and [0214], then selecting the health quests/disease protocol selects the goal based on the measured disease management data and the inputted disease management data)
receiving, by the processor, updated measured disease management data from one or more patient monitoring devices and updated inputted disease management data via a display interface (as the data sensed by measurement devices in [0076]-[0077] and the health data of [0086], [0213] and [0214] is inputted over time (e.g., see at least [0161]), then “updated measured disease management data” and “updated inputted disease management data” is received);
...
displaying, by the processor, on the display interface, the ... goal selected for the patient and a prompt for feedback about the ... goal (Figure 11 illustrates weight, blood pressure, and blood sugar goals and asks the patient Sally how she is doing regarding her weight goal which is a “prompt for feedback about the goal”);
selecting, by the processor, one or more content items related to recommended lifestyle choices based on the ... goal... ([0084] and [0128] discuss selecting widgets (content items) from a library database for the patient to perform based on the patient’s disease/characteristics with the aim of achieving specific health or wellness outcomes (goals); accordingly, the widgets/content items are selected based on such specific health/wellness outcomes/goals; furthermore, [0114] and [0124] discuss how the widgets/content items are related to lifestyle and wellness (“recommended lifestyle choices”); and 
displaying, by the processor, the selected one or more content items on the display interface (Figure 27 and [0084]-[0085] illustrate/discuss a plurality of widgets).
While Soyao discloses ([0128]) how the health quests (which are implemented via the widgets/content items per [0084] and [0114]) can be selected based on the opinion of the patient, Soyao appears to be silent regarding the content items/widgets specifically being selected based on the feedback received via the interactive interface.
Nevertheless, Egami teaches (end of claim 10; column 5, lines 30-40; and column 6, lines 7-10) that it was known in the healthcare informatics art to present goal modules to a patient via a user interface, receive feedback from the patient via the interface regarding the presented goal modules (in response to a prompt per column 9, lines 24-26), and to select content for the patient based on the feedback which advantageously controls the flow of health-related content based the patient’s level of learning and comprehension ability thereby providing extended-term health management for chronic diseases and the like without corresponding increase in time commitment by medical personnel (column 1, lines 3-17, and column 3, lines 18-27, 37-39, and 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content items based on feedback via the user interface in response to a prompt for the feedback about the goal in the system of Soyao as taught by Egami to advantageously control the flow of health-related content based the patient’s level of learning and comprehension ability thereby providing extended-term health management for chronic diseases and the like without corresponding increase in time commitment by medical personnel and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Soyao/Egami combination appears to be silent regarding determining, by the processor, a revised goal for the patient to manage the disease by modifying the initial goal based on the updated disease management data, the updated inputted disease management data, and the disease protocol for managing the disease.
Nevertheless, Dias teaches ([0148]-[0149]) that it was known in the healthcare informatics art for a care plan creation/update engine to monitor a patient’s adherence to a personalized care plan related to disease management ([0002]) (tracking a past goal related to improving disease management) and determine an alternate/revised goal via adjusting an original goal based of the care plan based on the patient’s progress towards attaining the original goal if the patient is not meeting the requirements of the original goal to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a revised goal for the patient to manage the disease by modifying the initial goal in the system of the Soyao/Egami combination as taught by Dias to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As the initial goal is determined based on the measured disease management data, the inputted disease management data, and the disease protocol for managing the disease as already taught by the Soyao/Egami combination above, then the revised goal (which itself is based on the initial goal because it’s “revised”) is also determined based on the measured disease management data, the inputted disease management data, and the disease protocol for managing the disease.  
Furthermore, as the “information database” of Soyao is updated over time per at least [0161] while Diaz teaches determining the revised/new goal based on a patient’s adherence to a care plan (which is based on updated patient data), then the revised goal is determined based on the updated information database (which includes updated measured disease management data and updated inputted disease management data).  As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a revised goal for the patient to manage the disease in the system of the Soyao/Egami combination as taught by Dias to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 35, the Soyao/Egami/Diaz combination discloses the method of claim 34, further including determining, by the processor, the revised goal related to improving disease management based on tracking the initial goal related to improving disease management (as noted above, Dias teaches ([0148]) that it was known in the healthcare informatics art for a care plan creation/update engine to monitor a patient’s adherence to a personalized care plan related to disease management ([0002]) (tracking a past goal related to improving disease management) and determine an alternate/revised goal based on the patient’s progress towards an original goal of the care plan if the patient is not meeting the requirements of the original goal to advantageously determine a goal that the patient is more likely to be able to accomplished, thereby improving patient outcomes; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the revised goal related to improving disease management based in part on tracking a past goal in the system of the Soyao/Egami combination as taught by Dias to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686